IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10141
                          Summary Calendar



     ADMIRAL INSURANCE COMPANY,

                                       Plaintiff-Appellee,

                                  v.

     DON MURPHY,

                                       Defendant-Appellant.

                   _______________________________

          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:99-CV-528-BE)
                 _______________________________
                          August 21, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Don Murphy (“Murphy”) appeals from the district

court’s ruling reviving and renewing a 1989 default judgment in

favor of appellee Admiral Insurance Company (“Admiral”) obtained

in the District of Arizona and registered pursuant to 28 U.S.C. §

1963 in the Northern District of Texas.      During the pendency of

this appeal, in an order dated June 5, 2000, the district court

in Arizona vacated the 1989 default judgment for the reason that


     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
it had lacked personal jurisdiction over Murphy at the time it

entered the default judgment.   Murphy filed a motion pursuant to

Federal Rule of Appellate Procedure 28(j) to give this court

notice of the district of Arizona’s order.   Admiral filed no

objection to this supplemental authority, nor did it indicate

that the Arizona order was infirm, invalid, or incorrect.

     The Arizona order voiding the default judgment has obvious

ramifications for the Texas enforcement action.   Texas Civil

Practice & Remedies Code § 16.066(a) states: “An action on a

foreign judgment is barred in this state if the action is barred

under the laws of the jurisdiction where rendered.”   The validity

of the underlying Arizona judgment is therefore paramount to the

question of whether the judgment can be revived or renewed in

Texas, where Admiral registered it.   For that reason, we vacate

the judgment of the district court of the Northern District of

Texas reviving and renewing the default judgment, and we remand

for reconsideration of whether the judgment can be revived or

renewed under Texas Civil Practice & Remedies Code § 31.006.

     VACATED and REMANDED.




                                 2